Carpenter, J.
(dissenting). Relator proposes to lay *622a track in respondent’s street to connect its line in said village with a branch line running to Lake Linden. Is the right to build this track granted by relator’s franchise? The granting part of that franchise is contained in section 1, which reads as follows:
“ That permission and authority be and hereby is granted to and vested in the Houghton County Street-Railway Company * * * to hereafter construct, maintain, and operate a double-track electric railway, with all necessary tracks, side tracks, and switches, poles and wires, upon and along the following streets of said village, viz.: Commencing on Calumet street, at the extreme southwesterly corner of the limits of the village of Laurium; thence running easterly, on and through Calumet street, to Lake Linden avenue; thence [and here follows an enumeration of streets, not material to the case].”
I think it clear that the right to construct the proposed track is not granted in this section. It surely is not a track “upon and along” Calumet street. Neither is it a side track or switch necessary to the operation of said track.
Is the right to construct the proposed track granted by section 3 of said franchise ? Said section, so far as material to the question under consideration, reads:
“And said company, for itself, its successors and assigns, in accepting this ordinance, agrees that the cars from any terminus of the line or lines of its railway without the limits of said village of Laurium shall run at regular intervals to said village of Laurium, without change or transfer.”
This provision, and, indeed, all the provisions of this section, impose obligations upon the grantee of the franchise. It is not the section in which we would naturally expect to find a grant to the relator. Nevertheless, I think it should be presumed that relator was granted everything necessary to enable it to perform the obligations imposed upon it by respondent. It is insisted that under this rule there passed to relator a grant to construct in the streets of respondent village a track to connect its Lake Linden branch with its line on Calumet street. To this *623proposition I cannot assent. Relator did not agree to construct its Lake Linden line to Laurium. At most, it agreed that the cars on said line should run to Laurium. We cannot infer that, when the franchise in question was granted, the route of the line from Laurium to Lake Linden was determined. Where the two lines would he connected was therefore not known, either to relator or to resppndent. It is obvious that the point of connection would be subsequently determined by relator. In making that determination, relator was not, in my judgment, bound by the contract with respondent to select a place convenient to the inhabitants of Laurium and those having occasion to travel over the road. The obligation of relator to run its cars over the Lake Linden branch into Laurium did not affect the right of relator to determine the point of connection of its two lines. If relator had chosen, as it might, to make this connection outside the village of Laurium, it could have run the cars on the Lake Linden line into the village, as it agreed, without laying any other track. We cannot say, therefore, that the right to lay the track in question is necessarily implied by the obligation of relator to run its cars from this line into the village of respondent; and it is well settled, in the construction of grants of this character, that nothing passes unless it is expressly granted or necessarily implied. See Coolidge v. Williams, 4 Mass. 140; Charles River Bridge v. Warren Bridge, 11 Pet., at page 547; Grant v. Leach, 20 La. Ann. 329 (96 Am. Dec. 403); Sprague v. Birdsall, 2 Cow. 419; Cooley, Const. Lim. (6th Ed.) 486, 487.
It is true that the relator’s proposed track in the respondent village is very short, and perhaps it may not seriously damage the street; but, in my judgment, it is a clear invasion of respondent’s rights, and should not be permitted. If relator can build this track to permit a connection at this point, I am unable to see any reason why it should not select the point of connection to suit its convenience, and build whatever tracks are necessary to effect a juncture there. Indeed, it is stated in relator’s brief:
*624“We might well argue from these eases [cases which I think are clearly distinguishable from the one under consideration] that this very section of the ordinance gives the relator the right to run its Lake Linden branch to some convenient point within the village of Laurium, even using some of the streets of the village if necessary to reach such point; • but we do not, of course, take that position.”
An argument leading to such a conclusion is, in my judgment, unsound. Even if we construe the franchise liberally to the grantee, — and it should be construed strictly against it (see Detroit Citizens St.-Ry. Co. v. City of Detroit, 110 Mich., at page 394 [68 N. W. 304, 35 L. R. A. 859, 64 Am. St. Rep. 350]), — no such grant could, in my judgment, be implied.
I cannot agree to the proposition that “the record shows that the point of union [of thh two lines] is a proper, convenient, and necessary one,” and that “the Lake Linden line was contemplated as finally constructed.” By its petition relator claimed the right, under the ordinance in question, to.connect said Lake Linden line with its line on Calumet street by building a side track or switch. Respondent denied this right, averring that “the construction of a branch railway from Lake Linden, entering said village of Laurium, and connecting with said relator’s main line in said village, was in no way contemplated or authorized by any ordinance enacted by respondent.” Respondent’s denial is as broad as relator’s claim. In my judgment, there is nothing in relator’s petition to suggest that the point of connection was a necessary one, or that the Lake Linden line was contemplated as finally constructed. As relator did not plant its case on this ground, the failure of respondent to deny it is of no significance.
This question is asked:
“If relator, having constructed its road to Calumet street at the point designated, had refused, upon the request of the authorities of the village of Laurium, to con-*625meet this line with the other line at that point, would not its refusal have been in violation of its contract?”
I answer “Yes,” and I also say that, if respondent insists upon this connection, it must permit relator to make it. I also say that, if relator’s Lake Linden branch had been constructed to some point at respondent village so remote from its line in that village that it could only reach the same by laying a mile of track in a street not designated in its franchise, respondent could have insisted upon the connection being made, and would have been obliged to permit the laying of the track necessary to effect it. I apprehend that this would be true even if relator had expressly promised to make connection without laying additional track in respondent’s street. The right of relator to lay the track in these supposed cases arises, not from its original contract, but from relator’s undertaking a particular method of performing that contract, and respondent’s insistence upon the execution of that method. In the case at bar, respondent objects to the execution of that method of performance, and the question before us is whether it ever granted relator the right to perform its contract by that method. In my judgment, we cannot say from the record before us that it did.
I think that relator is not entitled to the mandamus, and that the decision of the court below should be ' affirmed.